TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 10, 2015



                                       NO. 03-13-00536-CV


                                 Idiris Sharif Hassan, Appellant

                                                  v.

                                    Robert L. Rock, Appellee




            APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                    AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on July 3, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall

pay all costs relating to this appeal, both in this Court and the court below.